Citation Nr: 1812125	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right hip disability, characterized as ankylosing spondylitis.

2.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability, characterized as ankylosing spondylitis with sacroiliac joint inflammation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1999 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program, which ensures a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  The Veteran expressed timely disagreement with these determinations, and the present appeal ensued.  The claims are currently under the jurisdiction of the Indianapolis, Indiana (RO).

These issues were previously before the Board in June 2012, when it was remanded for additional procedural and evidentiary development.  The Board prior remand directives and the subsequent actions of the Agency of Original Jurisdiction (AOJ) will be further discussed below.  The Veteran's appeal has been returned to the Board.  

As noted in the Board's June 2012 remand, in his July 2009 substantive appeal, the Veteran raised a claim to establish service connection for a left hip disability.  Although the issue was referred to the OAJ in June 2012, this referral was not officially noted until December 2017, and no actions have been undertaken to develop or adjudicate this claim.  Therefore, the Board remains without jurisdiction over the issue, and it is, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

Clarification and characterization of the issues on appeal

As noted in the June 2012 Board remand, the April 2007 rating decision, inter alia, granted service connection for a lumbar spine disability, characterized as lumbar strain.  In July 2007, within the one-year period allowed for appeal, the Veteran submitted a statement in which he argued that additional disabilities, namely a segmental dysfunction of the sacrum and sacroiliitis that had settled into his right hip, were not addressed in the April 2007 decision.  The RO construed this statement as a claim for an increased rating for the lumbar spine disability, and in August 2008 continued the 10 percent rating previously assigned, recharacterizing the disability as ankylosing spondylitis with sacroiliac joint inflammation.  At that time the RO also awarded service connection for a right hip disability, also characterized as ankylosing spondylitis. 

While the Veteran's July 2007 statement did not utilize the phrase "notice of disagreement" (NOD), this does not preclude the statement from functioning as one.  The applicable regulations do not require any special wording and require only that an NOD "be in terms which can reasonably be construed as disagreement with [the RO's] determination and a desire for appellate review."  See 38 C.F.R. § 20.201.  The Board construes the July 2007 submission as a NOD, as it impliedly expressed disagreement with the characterization and rating of the lumbar spine disability and expressly noted his desire for further appellate review.  Thus, as reflected on the title page, the lumbar spine issue is more appropriately characterized as involving an appeal of the initial rating assigned.

Furthermore, in his July 2009 substantive appeal, the Veteran checked Box 9B, which is utilized when a claimant desires to limit the issues on appeal, and indicated that he was only appealing the issue of "ankylosing spondylitis."  However, considering that the Veteran was unrepresented at the time he submitted his substantive appeal, and the fact that both the right hip and lumbar spine disabilities have been characterized as "ankylosis spondylitis," the Board found that the Veteran did not limit his appeal, and both the right hip and lumbar spine disabilities are properly within its jurisdiction.  See, e.g., Evans v. Shinseki, 25 Vet. App. 7, 14 (2011) (the Board is obligated to read pro se filings liberally).  Further, as the Board assumed jurisdiction of both issues in the June 2012 remand, which was sent to the Veteran, the issues remain under the Board's jurisdiction.  Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues on appeal.

As directed in the June 2012 remand, the Veteran was provided a VA examination in connection with his appeal in October 2014.  Initially, the Board notes that this examination is over 3 years old, and there is an indication from the Veteran's representative in a February 2018 Brief that his service-connected disabilities have increased in severity since October 2014.  

It appears that the AOJ attempted to provide the Veteran updated VA examinations in September 2017 and January 2018 to assess the current severity and frequency of the symptoms associated with these service-connected disabilities.  However, the Veteran did not appear for either examination.  The record reflects that the Veteran relocated around this time, and the notice letters of record were sent to his former address.  As such, there is a question concerning whether he was even aware when and where to appear for these examinations - or that they were even scheduled.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In light of above, the Board concludes that the issue on appeal must be remanded so that VA can fulfill its duty to assist by providing the Veteran contemporaneous VA orthopedic and neurologic examinations.  

Further, the Board notes that the October 2014 examiner did not provide measurements of limitation of motion on flare-ups.  Since the October 2014 VA examination, the United States Court of Appeals for Veterans Claims (the Court's) held in Sharp v. Shulkin, 29 Vet. App 26, 34 (2017), that such information is critical and necessary in evaluating such claims or appeals for benefits.  On further examination, this information must be recorded.  Parenthetically, the Board encourages the Veteran to go to the nearest VA outpatient facility the next time a low back and/or right hip flare-up occurs, and the severity and manifestations of his service-connected disabilities can be documented at that time.

Finally, so that the examiners are fully apprised of the most updated medical evidence of record pertaining to the Veteran's service-connected low back and right hip disabilities, the AOJ should request that the Veteran identify and complete a release for all private treatment records regarding his low back and right hip that are not already of record.  Also, due to the Veteran's recent relocation, the AOJ should ask him to identify the VA facility, if any, where he receives his VA treatment, and obtain any records identified.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Veteran and ask that he identify every VA facility where he has received treatment (not a VA examination for assessment) since 2011.  Based on his response, the AOJ must contact the appropriate facilities to obtain and associate with the file all outstanding records of VA treatment.  

2.  The AOJ must request that the Veteran identify the names, addresses, and approximate dates of treatment for all of the non-VA health care providers who have treated him for his right hip and low back disabilities.  

After securing appropriate release(s) from the Veteran, the AOJ must make two attempts to obtain any identified private treatment records which are not already associated with the file or make a formal finding that a second request for such records would be futile.  

The Veteran must be notified of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).  

3.  Thereafter, the AOJ must request that the Veteran be scheduled for VA orthopedic and neurologic examinations to evaluate his service-connected right hip and low back disabilities.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected right hip and low back disability.  

*To the degree possible, it would be helpful to schedule the Veteran for a VA examination during a flare-up of his service-connected right hip and/or low back disability.  

*In addition to the information requested by the standard DBQs relating to disabilities of the hip and low back, the examiner must specifically address the following:

- Provide findings for limitation of motion (expressed in degrees) for the Veteran's right hip and low back during a flare-up of symptoms, currently and retrospectively.  In doing so, please review the prior VA examination reports, and based on the information therein, provide the requested findings (limitation of motion of the right hip and low back during flare-ups) for each examination undertaken during the pendency of the appeal.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issue in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

